Name: Commission Regulation (EEC) No 3277/85 of 21 November 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/9 COMMISSION REGULATION (EEC) No 3277/85 of 21 November 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (2), as last amended by Regulation (EEC) No 3023/85 (3), initiated sales of certain bone-in beef held by certain intervention agencies ; whereas certain intervention agen ­ cies hold considerable stocks of boneless meat ; whereas there are market outlets in certain non-member countries for the products in question ; whereas the abovemen ­ tioned Regulation should therefore be amended to include the sale of certain boneless meat and the special conditions governing such sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, meat. For the purposes of this paragraph, 100 kilo ­ grams of bone-in meat shall be equivalent to &lt; 70 kilograms of boneless meat. 2 . Each purchase application for bone-in meat, together with any additional applications made under Article 5, shall be in respect of the same number of forequarters and hindquarters. 3 . a. Each purchase application for boneless meat, together with any additional applications made under Article 5, shall include a quantity of cuts referred to in Annex I (B) (a) equivalent to between 25 % and 27 % of the total quantity of boneless meat to which the purchase application relates ; however, the quantity of cuts referred to in Annex I (B) (a) (1 ) shall not exceed 15 % of the total quantity of cuts referred to in Annex I (B) (a) to which the purchase application relates ; b . Where the purchase application, together with the additional application referred to in Article 5, is in respect of boneless meat, it shall include a quantity of cuts referred to in Annex I (B) (b) (2) equivalent to not less than 1 5 % of the total quantity of boneless meat to which the purchase application relates. 4. The non-member country of destination shall be stated in the purchase application. All the meat specified in a single contract must be exported to the abovementioned country of destination.' 3 . The following subparagraph is added to Article 6 : 'When the licences which include the prefixation of the refund are not delivered within the required time, the contract will be cancelled by the intervention agency and the deposit released.' 4 . Article 7 ( 1 ) is replaced by the following : ' 1 . The amount of the security referred to in Article 3 of Regulation (EEC) No 985/81 is hereby fixed at :  175 ECU per 100 kilograms of bone-in meat, and  460 ECU per 100 kilograms of boneless meat.' 5 . Annex I is replaced by the Annex to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2670/85 is hereby amended as follows : 1 . The first subparagraph of Article 1 ( 1 ) is replaced by the following : 'Bone-in and boneless beef, taken over by the interven ­ tion agency after 31 December 1983 and not less than three months before being taken over by the purchaser, shall be offered for sale on the following terms .' 2. Article 4 is replaced by the following : 'Article 4 1 . The purchase application shall be in respect of bone-in and/or boneless meat. The purchase appli ­ cation shall be in respect of a total quantity equiv ­ alent to not less than 40 000 tonnes of bone-in Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6 . 1968 , p . 24 . (2) OJ No L 253 , 24. 9 . 1985, p . 8 . (3) OJ No L 289 , 31 . 10 . 1985, p . 16 . No L 314/10 Official Journal of the European Communities 23 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1985. For the Commission Frans ANDRIESSEN Vice-President 23 . 11 . 85 Official Journal of the European Communities No L 314/ 11 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE * BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Kategon A : Kategori C : Kategorie A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Slagtekroppe af kastrerede handyr. SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen nicht kastrierten Tieren von weniger als 2 Jahren , SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Carcases of uncastrated young male animals of less than two years of age, Carcases of castrated male animals. Kategorie C : Katriyopia A : KatriyopÃ ­a C : Category A : Category C : CatÃ ©gorie A : CatÃ ©gorie C : CategorÃ ­a A : CategorÃ ­a C : Categorie A : Categorie C : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, Carcasses d'animaux mÃ ¢les castrÃ ©s. Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Carcasse di animali maschi castrati . Geslachte met-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Geslachte gecastreerde mannelijke dieren. Salgspris i ECU pr. 100 kg af produkterne (1) Verkaufspreise in ECU je 100 kg des Erzeugnisses (') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (') Selling price in ECU per 100 kg of product (]) Prix de vente en Ã cus par 100 kilogrammes de produits (') Prezzi di vendita in ECU per 100 kg di prodotti (*) Verkoopprijzen in Ecu per 100 kg produkt (') Del A : ikke-udbenet kÃ ¸d  Teil A : Fleisch mit Knochen  Ã Ã ­Ã Ã ¿Ã  A : Ã ºÃ Ã ­Ã ±Ã  Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Part A : bone-in meat  Partie A : viande avec os  Parte A : carne non disossata  Deel A : vlees met been BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 1 08,000  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 200,000  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 108,000  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung stammend von : Bullen A / Ochsen A / Kategorie A, Klassen U und R / Kategorie C, Klassen U und R ' 200,000 (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der ligger inde med produkterne, er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mit ­ gliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 ange ­ paÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬ ­ Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã Ã Ã ± Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹, Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') Where the products are stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello stato membro da cui dipende 1 organismo d'intervento detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze pro ­ dukten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. No L 314/ 12 Official Journal of the European Communities 23 . 11 . 85 BELGIQUE/BELGIÃ   Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / Categorie C, klassen R en O 108,000  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / Categorie C, klassen R en O 200,000  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des :  Achtervoeten, afgesneden op 8 ribben (pistola), afkomstig van : Taureaux 55 % / Stieren 55 % / BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie A, classes U, R et O / Categorie A, klassen U, R en O / CatÃ ©gorie C, classes R et O / Categorie C, klassen R en O 200,000 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af: Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af: Kategori A, klasse R og O, Kategori C, klasse R og O  Bagfjerdinger, lige udskÃ ¥ret med 5 ribben af: Stude 1 / Tyre P / Ungtyre 1 / Kategori A, klasse R og O / Kategori C, klasse R og O 108,000 200,000 108,000 200,000 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ ©gorie A, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : BÃ ufs U, R et O / Jeunes bovins U, R et O / CatÃ ©gorie C, classes U, R et O / CatÃ ©gorie A, classes U, R et O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U et R / BÃ ufs O / Jeunes bovins U et R / Jeunes bovins O / CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O 108,000 200,000 108,000 200,000 IRELAND  Forequarters, straight cut at 10th rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers 1 / Steers 2 / Category C, classes U, R and O  Hindquarters, ' pistola 'cut at eighth rib, from : Steers 1 / Steers 2 / Category C, classes U, R and O 108,000 200,000 108,000 200,000 23 . 11 . 85 Official Journal of the European Communities No L 314/13 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 108,000 200,000 108,000 200,000 . NEDERLAND  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit / Categorie A, klasse R 108,000 108,000 200,000 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, straight cut at third rib, from : Steers M / Steers H / Category C, classes U and R  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M / Steers H / Category C, classes U and R  Hindquarters, ' pistola 'cut at eighth rib, from : Steers M / Steers H / Category C, classes U and R B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, straight cut at third rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O  Hindquarters, ' pistola 'cut at eighth rib, from : Steers L/M / Steers L/H / Steers T / Category C, classes U, R and O 108,000 200,000 108,000 200,000 108,000 200,000 108,000 200,000 Del B : udbenet kÃ ¸d  Teil B : Fleisch ohne Knochen  Ã Ã ­Ã Ã ¿Ã  B : Ã ºÃ Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Part B : boneless meat  Partie B : viande sans os  Parte B : carne disossata  Deel B : vlees zonder been DANMARK BUNDESREPUBLIK DEUTSCHLAND a) 1 . Filet med entrecote og tyndsteg 2. InderlÃ ¥r med kappe Tykstegsfilet med kappe Klump med kappe YderlÃ ¥r med lÃ ¥rtunge b) 1 . Skank og muskel sammenhÃ ¦ngende Ãvrigt kÃ ¸d af forfjerdinger 2 . Bryst og slag a) 1 . Roastbeef 2. Oberschalen Unterschalen Kugeln HÃ ¼ften Kniekehlfleisch b) 1 . Hesse 2. DÃ ¼nnung 245,00 245,00 245,00 245,00 245,00 245,00 47,50 47,50 245,00 245,00 245,00 245,00 245,00 47,50 47,50 47,50 No L 314/ 14 Official Journal of the European Communities 23 . 11 . 85 FRANCE a) 1 . Faux-filet 2. Rumsteck Tende de tranche Tranche grasse Bavette EntrecÃ ´te GÃ ®te Ã la noix BoulÃ © de gÃ ®te Boule de macreuse Caisse A b) 1 . Jarret Caisse C 2. Caisse B IRELAND a) 1 . Cube rolls Striploins 2. Insides Outsides Knuckles Rumps b) 1 . Forequarters (excluding cube rolls) Shins and shanks Shins Shanks 2. Plates Flanks Plates and flanks Briskets 245,00 245,00 245,00 245,00 245,00 245,00 245,00 245,00 245,00 245,00 47,50 47,50 47,50 245,00 245,00 245,00 245,00 245,00 245,00 47,50 47,50 47,50 47,50 47,50 47,50 47,50 47,50 UNITED KINGDOM 245,00 245,00 245,00 245,00 245,00 245,00 245,00 47,50 47,50 47,50 47,50 47,50 47,50 47,50 47,50 » a) 1 . Striploins 2. Topsides Silversides Thick flanks Rumps Foreribs Hindquarter skirts b) 1 . Shins and shanks Clod and sticking Ponies Pony parts Striploin flankedge 2. Thin flanks Forequarter flanks Briskets